DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022  has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 has been considered by the examiner.

Status of Claims
Claims 1, 2, 6, 7, 10, 11, 16, 26, 28-32, 35, 41, 47, 51, 57, 64, 67, 68, 76, 95-100 are pending in this application.  Claims 99 and 100 are newly added. 
Claims 1, 2,6, 7, 10, 11, 16, 26, 28, 29, 31, 32, 35, 41, 47, 51, 57, 64, 67, 68, 76, 95, 96, 97 and 98, 99 and 100 are examined in this Office Action.

Status of Rejections
1.	The rejection of claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 41, 47, 57, 64, 67, 68, 76, 95, 96  under 35 U.S.C. 103 as being obvious over Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown et al (US 20120135525) [Brown] and Corkum et al (“Immune cell subsets and their gene expression profiles from PBMC isolated by vacutainer cell preparation tube (CPT™) and standard density gradient,” BMC Immunology, volume 16, Article number: 46 2015)) (Corkum) is withdrawn in view of the amendments to the claims and recast, below.

2.	 The rejection of claims 28, 29, 35, 51, 97, 98 under 35 U.S.C. 103 as being obvious over Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown (US 20120135525) [Brown] as applied to claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 41, 47, 57, 64, 67, 68, 76, 95 and new claim 96 above and further in view of Mack et al (US 20120009676) [Mack] is withdrawn in view of the amendments to the claims and recast, below.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim interpretation: CD235 [013] is interpreted to be the same as CD235a [069] because both are used interchangeably in the specification.

1.	Claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 41, 47, 57, 64, 67, 68, 96, 98
are rejected under 35 U.S.C. 103 as being obvious over Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown et al (US 20120135525) [Brown] and Corkum et al (“Immune cell subsets and their gene expression profiles from PBMC isolated by vacutainer cell preparation tube (CPT™) and standard density gradient,” BMC Immunology, volume 16, Article number: 46 2015)) (Corkum). 
Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells (claim 1(b)), or further differentiated into myeloid or lymphoid lineages [0009].
Rajesh discloses [0010] the method comprises culturing or maintaining a plurality of substantially undifferentiated  pluripotent cells in a first defined media comprising at least one growth factor (the claimed “obtaining induced pluripotent stem cells (IPSCs) wherein the iPSCs are reprogrammed” (claim 1(a)). Rajesh discloses the pluripotent cells can be induced pluripotent cells hiPSC [0014] that have been reprogrammed and can be cultured or differentiated into hematopoietic precursor cells [0010], [0047], thereby disclosing the claimed differentiating the iPSCs to hematopoietic precursor cells (HPCs), claim 1(b)).
Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a (claim 1 (c)) in addition to CD34, CD43, CD45, CD31, CD41.  Rajesh discloses [0103] cell markers which may be used to identify endothelial cells include CD144 (also known in the art as VE-cadherin). Rakesh therefor discloses HPC expression of CD235 and CD144 (the claimed “detecting HPCs that express one two or more of CD7, DLL4, CD144, and CD235;” claim 1(c)).  Rajesh discloses [0103] FACS may be used to identify or substantially purity cells expressing CD144, among others (the claimed “comprising isolating cells positive for two or more of CD7, CD144 prior to step (d)); claim 98).
Rajesh discloses the lymphoid cell can also be a B cell [0016]. Rajesh therefore discloses culturing the HPCs under conditions to promote immune cell differentiation, thereby producing immune cells (claim 1 (d)).
Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] (claim 6) and that the myeloid cell can be differentiated into a T cell or an NK cell [0013] (claims 7, 10). 
Regarding claim 26, Rajesh discloses [0010] differentiating the iPSCs to HPCs comprising:
(a) culturing or maintaining a plurality of substantially undifferentiated pluripotent cells (the claimed iPSCs) in a first defined media comprising at least one growth factor (the claimed “culturing the iPSCs in a first defined media comprising at least one growth factor;” claim 26 (a));
b) incubating the cells (the claimed iPSCs) in a second defined media which is essentially free of BMP4, VEGF, IL-3, Fit3 ligand, and GMCSF (claim 26 (b));
c) culturing the cells (the claimed iPSCs) in a third defined media comprising an amount of BMP4 and VEGF sufficient to expand or promote differentiation in a plurality of the cells (the claimed iPSCs). Rajesh discloses the third defined media may further comprise FGF2 [0013] (claim 26(c));
d) culturing the cells (the claimed iPSCs) in a fourth defined media comprising an amount of IL-3 and Fit3 ligand (the claimed  “wherein the amount is sufficient to expand or promote differentiation in a plurality of the cells; wherein a plurality of the pluripotent cells are differentiated into hematopoietic precursor cells;” claim 26 (d)).
Regarding claim 31, Rajesh discloses the cells can be individualized [0018]. Rajesh discloses “individualizing cells" refers to the disassociation or separation of cells into smaller groups of cells or individual cells. One of ordinary skill would have been motivated to individualize cells such as iPSCs in order to count cells, for example. Rajesh discloses counting iPSCs [0252] (the claimed “wherein the iPSCs are individualized prior to step (b);” claim 31).
Regarding claim 32, Rajesh discloses [0147] matrix components such as polylysine can be used to culture pluripotent cells, thereby disclosing the claimed “amine-coated culture plates.”
Regarding claim 41, Rajesh discloses [0011], [0012] the method may further comprise culturing a plurality of HPC cells (known to express CD34 and CD43 [0011]) in a fifth defined media comprising Notch ligand (the claimed “Notch ligand;” claim 41(i)) to promote differentiation of the cells into T cells (Rajesh claim 48), thereby disclosing culturing the HPCs in a defined media. Rajesh discloses [0103] cell markers which may be used to identify endothelial cells include CD144 (known in the art as VE-cadherin).           Rajesh therefor discloses HPC expression of CD235 and CD144 (the claimed “detecting HPCs that express one two or more of CD7, DLL4, CD144, and CD235;” claim 41(i)).    
Rajesh discloses [0147] matrix components such as polylysine can be used to culture pluripotent cells on a matrix (claim 41(i)) (the claimed “surface coated with a matrix”). Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] and that the myeloid cell can be differentiated into a T cell or an NK cell [0013] or B cell [0016] (thereby disclosing the claimed “wherein the HLA homozygous immune cells are lymphoid cells and culturing the HPCs to promote lymphoid differentiation” (claim 41, first part)).
Rajesh further discloses culturing in a media comprising and one or more growth factor selected from the list consisting of IL-7, SCF, and IL-2 in an amount sufficient to promote differentiation of the cells into T cells, thereby disclosing the claimed “maintaining the culture in the presence of one or more cytokines thereby producing lymphoid cells (claim 41 (ii)).
Regarding claim 47, Rajesh discloses [0102], [0273] iPSCs can be cultured on a matrix in a media comprising ascorbic acid (the claimed “defined media comprising ascorbic acid;” claim 47).  Rajesh further discloses culturing in a media comprising and one or more growth factor selected from the list consisting of IL-7, SCF, and IL-2 in an amount sufficient to promote differentiation of the cells into T cells (the claimed “wherein the lymphoid cells are T cells;” claim 47, first part). 
Regarding claim 64, Rajesh discloses culturing the HPCs in a myeloid cell differentiation media comprising TPO, SCF, and Flt3 (Rajesh claims 4, 5) (claim 64 (i)) and then in a media lacking TPO, SCF and FIt3 (claim 64 (ii)) in order to expand or promote differentiation and wherein a plurality of the cells are differentiated into hematopoietic precursor cells such as myeloid progenitor cells (Rajesh claim 33).
Regarding claim 67, Rajesh discloses the myeloid progenitor cells co-express CD31, CD43, and CD45 [0011], Rajesh claim 34. Rajesh fails to disclose at least 50% of the population is positive for CD45, CD43 and CD31. However, one of ordinary skill would have been able to culture the cells for a period of time to obtain the desired degree of cell marker expression, lacking evidence to the contrary.
Regarding claim 68, Rajesh discloses the myeloid cells have CD31, CD43 and CD45 expression after 16-24 days in culture but not CD34 expression [0196] (the claimed “herein the population of myeloid cells is positive for CD45, CD43, and CD31, and has essentially no expression of CD34;” claim 68).

Rajesh differs from the claimed in that the document fails to disclose the iPSCs are reprogrammed from a population of HLA homozygous blood cells. However, Brown cures the deficiency.

Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) (claim 11) were obtained from an HLA-A2 donor (the claimed “homozygous blood cells homozygous for HLA-A;” claim 2) and iPSC colonies obtained [0299], thereby disclosing the claimed iPSCs reprogrammed from a population of HLA homozygous blood cells (claim 1(a)). Brown discloses expansion of the T cell population from the peripheral blood mononuclear cells (PBMCs) [0294] (the claimed “population of HLA homozygous blood cells comprises T cells;” claim 10).
Regarding claim 2, Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (claim 2), thereby disclosing the claimed HLA homozygous blood cells homozygous for the HLA-A alleles.
Regarding claim 10, Brown discloses the sample contained T cells [0294].
Regarding claim 16, Brown discloses PBMCs were obtained and T cells obtained therefrom [0294]. Brown fails to disclose the subsets of T cells obtained. However, Corkum is provide to show that PBMC are not a homogenous cell population but are constituted by several immune cell types including, among others, B cells (~15 %), T cells (~70 %), monocytes (~5 %), and natural killer (NK) calls (~10%). Corkum discloses that the T cell subsets isolated from PBMC include CD8+ (cytotoxic T cells} and CD4+ cells (helper T cells). One of ordinary skill would have had the reasonable expectation that the T cells obtained by Brown included CD8+ and CD4+ cells, lacking evidence to the contrary.
Regarding claim 57, Brown discloses CD45 is expressed by T cells [0096].
Rajesh discloses [0010] differentiating the iPSCs to HPCs comprising incubating the cells (the claimed iPSCs) in a second defined media which is essentially free of BMP4, VEGF, IL-3, Fit3 ligand, and GMCSF and that the cells can be contacted with a ROCK inhibitor [0010] (the claimed “wherein the second defined media comprises a ROCK inhibitor;” claim 96). 

It would have been obvious to one of ordinary skill to modify the method of Rajesh by substituting HLA homozygous blood cells for reprogramming into iPSCs as suggested by Brown in view of the teachings of Rajesh that one of the objectives of human pluripotent stem cell cultures is to create tissues which can ultimately be transplanted into a human body [0006]. 
One of ordinary skill would have had a reasonable expectation of success in view of the success of both Rajesh and Brown, utilizing different starting cells (non-HLA homozygous and HLA homozygous) but obtaining the desired differentiation of pluripotent cells into hematopoietic precursor cells and further into myeloid or lymphoid lineages (Rajesh Abstract) and Brown (blood cells [0285].
One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells suitable for replacement of failing or defective human tissues in the donor (Rajesh  [0005]).

2.	Claims 76 and 95 are rejected under 35 U.S.C. 103 as being obvious over Rajesh (above) in view of Brown (above).
Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells (claim 95(b)), or further differentiated into myeloid or lymphoid lineages [0009].
Rajesh discloses [0010] the method comprises culturing or maintaining a plurality of substantially undifferentiated  pluripotent cells in a first defined media comprising at least one growth factor (the claimed “obtaining induced pluripotent stem cells (IPSCs) wherein the iPSCs are reprogrammed” (claim 95 a)). Rajesh discloses the pluripotent cells can be induced pluripotent cells hiPSC [0014] that have been reprogrammed and can be cultured or differentiated into hematopoietic precursor cells [0010], [0047], thereby disclosing the claimed differentiating the iPSCs to hematopoietic precursor cells (HPCs), claim 95b)).
Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a (claim 95 (c)) in addition to CD34, CD43, CD45, CD31, CD41.  Rajesh discloses the lymphoid cell can also be a B cell [0016]. Rajesh therefore discloses culturing the HPCs under conditions to promote immune cell differentiation, thereby producing immune cells (claim 95(d)).
Rajesh differs from the claimed in that the document fails to disclose the iPSCs are reprogrammed from a population of HLA homozygous blood cells. However, Brown cures the deficiency.
Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (the claimed homozygous blood cells homozygous for HLA-A, claim 95a) and iPSC colonies obtained [0299], thereby disclosing the claimed iPSCs reprogrammed from a population of HLA homozygous blood cells (claim 95(b)). 
Regarding claim 76, Rajesh and Brown taken together disclose HLA homozygous immune cells. The utilization of multiple blood samples from a blood bank or from multiple homozygous donors in the method of Rajesh and Brown above would result in a collection of homozygous HLA immune cells, the collection of which comprises a “library” and the method of producing the library as discussed in the rejection of claim 1, above.  A superdonor is a donor being homozygous for MHC Class I and Il genes. Brown, above, discloses production of iPSCs from HLA homozygous subjects.
It would have been obvious to one of ordinary skill to modify the method of Rajesh by substituting HLA homozygous blood cells for reprogramming into iPSCs as suggested by Brown in view of the teachings of Rajesh that one of the objectives of human pluripotent stem cell cultures is to create tissues which can ultimately be transplanted into a human body [0006]. 
One of ordinary skill would have had a reasonable expectation of success in view of the success of both Rajesh and Brown, utilizing different starting cells (non-HLA homozygous and HLA homozygous) but obtaining the desired differentiation of pluripotent cells into hematopoietic precursor cells and further into myeloid or lymphoid lineages (Rajesh Abstract) and Brown (blood cells [0285] (the claimed “library of HLA homozygous immune cells wherein each member is characterized according to HLA type;” claim 76). One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells (the claimed library) suitable for replacement of failing or defective human tissues (Rajesh [0005]) in a population in need thereof (population of HLA homozygous immune cells suitable for replacement of failing or defective human tissues in the donor (Rajesh  [0005]).

3.	 Claims 28, 29, 35, 51, 97 are rejected under 35 U.S.C. 103 as being obvious over Rajesh (above) in view of Brown (above) as applied to claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 41, 47, 57, 64, 67, 68, 96, 98 above and further in view of Mack et al (US 20120009676) [Mack]. The teachings of Rajesh and Brown above are incorporated herein in their entirety.
Rajesh and Brown differ from the claims in that the documents fail to disclose GSK inhibitors. However, Mack cures the deficiency.
Regarding claim 35, Mack discloses a medium suitable for expansion of hematopoietic progenitor cells can include heparin [0102].
Mack discloses the expansion condition for hematopoietic progenitor cells may include a xenofree extracellular matrix such as the human fibronectin fragment CH-296 (Retronectin® [0017]) (claim 51). Applicant’s specification [00172] discloses CH296 is also known as Retronectin.®
Mack discloses generation of iPSCs from peripheral blood cells (title), [0012]. Mack discloses culture of cells in a reprogramming medium comprising a GSK3 inhibitor [0026] which can be CHIR9901 [0026] (claims 28, 29, 97).
Regarding claim 97, Rajesh discloses [0202], ]021], [0215] differentiating the iPSCs to HPCs in a conditioning step comprising:
(a) incubating iPSCs in medium devoid of growth factors and supplemented with 0.1 ng/ml TGFB and 20 ng/ml FGF1 (the claimed “media is free or essentially free of BMP4, IL-3 FL3 ligand and GM-CSF to prepare cells for HPS differentiation’) (claim 97(a));
(b) culturing the cells from (a) in a second defined media comprising an amount of BMP4 and VEGF sufficient to expand or promote differentiation in a plurality of the cells (the claimed iPSCs). Rajesh discloses the media may further comprise FGF2 [0013] (claim 97(b)); 
(c) culturing the cells from (b) in a defined media comprising an amount of IL-3 and FLT3 ligand (claim 97 (c)); wherein the amount is sufficient to expand or promote differentiation in a plurality of the cells into hematopoietic precursor cells.  
Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a (claim 97 (c)) in addition to CD34, CD43, CD45, CD31, CD41.  Rajesh discloses [0103] cell markers which may be used to identify endothelial cells include CD144 (known in the art as VE-cadherin). Rakesh therefor discloses HPC expression of CD235 and CD144 (the claimed “detecting HPCs that express one two or more of CD7, DLL4, CD144, and CD235;” claim 97(c)). 
It would have been obvious to one of ordinary skill that the expression of one or more of the CD7, DLL4, CD144 and CD235 markers would increase when the cells were cultured in differentiation medium comprising IL-3 and FLT3 ligand in view of the teachings of Rajesh that media comprising IL-3 and FIt3 ligand resulted in expression of CD235 on HPC cells and not on earlier cells in the differentiation pathway, such as those in claim 97(b).  One of ordinary skill would have had the reasonable expectation that other later stage differentiation markers such as CD144 (Endothelial cells) or CD7 (lymphoid lineage cells) would also be expressed.
One of ordinary skill would have been motivated to modify the method of Rajesh and Brown by using a GSK inhibitor in the culture media as suggested by Mack in view of the teachings of Mack that the GSK inhibitor enhances reprogramming efficiency [0030] with low numbers of blood progenitor cells (abstract).
One of ordinary skill would have had a reasonable expectation of success in culturing iPSCs to promote differentiation the presence of GSK in view of the teachings of Mack that [0146] GSK inhibitors enhances reprogramming efficiency and Mack that successful results were obtained using CHIR99021 [0148].
One of ordinary skill would have been motivated to use a GSK inhibitor in view of the teachings of Mack that [0146] GSK inhibitors enhance reprogramming efficiency thereby increasing the number of cells available for therapeutic uses [0007].

4. 	Claims 99 and 100 are rejected under 35 U.S.C. 103 as being obvious over Rajesh, Brown and Corkum as applied to claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 41, 47, 57, 64, 67, 68, 96, 98 above and further in view of Bai et al (“Definitive Hematopoietic Multipotent Progenitor Cells Are Transiently Generated From Hemogenic Endothelial Cells in Human Pluripotent Stem Cells,” J. Cell. Physiol. 231: 1065–1076, 2016, available online 21 September 2015) (Bai) and Gerby et al (“Expression of CD34 and CD7 on human T-cell acute lymphoblastic leukemia discriminates functionally heterogenous cell populations,” Leukemia (2011) 25) (cited on IDS filed 05/12/2022 as document no. C105) (Gerby).   The teachings of Rajesh, Brown and Corkum (collectively “Rajesh”) above are incorporated herein in their entirety.
Rajesh differs from the claims in that the documents fail to disclose detecting HPCs that co-express CD7 and CD144.  However, Bai and Gerby cure the deficiency.
Bai et al discloses (page 2, left column, first full paragraph) a CD34+CD31+CD144+  cell population which  is endowed with hemogenic activity to generate definitive MPP cells that give rise to multilineage hematopoietic cells, including definitive erythroid cells and T lymphocytes. Bai therefore discloses the CD144 marker is indicative of cells having T lymphocyte potential.  Gerby discloses (abstract)  CD7 is a marker of early T cell differentiation.
It would have been obvious to one of ordinary skill to modify the Rajesh method by screening HPCs for co-expression of CD7 and CD144 as suggested by Bai and Gerby in view of the teachings of Bai and Gerby that both markers are indicative of T lymphocytes (claim 99). It would have been obvious to one of ordinary skill to detect cells co-expressing CD7 and CD144 before further culturing the cell population (the claimed “prior to step (d)); claim 100) in order to culture a cell population having desired T lineage cell characteristics.
One of ordinary skill would have had a reasonable expectation of success in detecting cells co-expressing both markers in view of the teachings of Bai and Gerby that the markers are expressed on cells having T lymphocyte potential.
One of ordinary skill would have been motivated to detect cells having T lymphocyte potential in view of the teachings of Bai that there is a need for HLA compatible cells for transplantation (first page, left column, top paragraph).

Response to Arguments

Applicant’s arguments, filed 09/22/2022, have been considered but not found persuasive.

1.	Applicants argue (page 1, third full paragraph)
Applicant notes that claim 1 has been amended herein to recite detecting HPCs that express two or more of CD7, DLL4, CD144, and CD235. It is further noted that none of the prior art teaches or suggests the combination of HPC markers that enable immune cell differentiation as recited instant claim 1. The present studies surprisingly found that there is a point during HPC differentiation that has significantly increased immune cell potential. This point was observed to have cells with expression of two or more of CD7, DLL4, CD144, and CD235. Indeed, the present studies determined for that first time that a certain threshold of these markers is needed to prime cells toward immune cell differentiation, specifically lymphoid differentiation. For example, FIGS. 3-6, 8A, 16C-16D, 18, and 23A and of the application as filed show that the percentage of cells positive for one or more of these markers increase during the differentiation process at which point they have enhanced potential to generate immune cells. Further, as in instant dependent claims 98 and 100, FIGS. 6 and 8A (shown below) show that sorting for these markers can substantially increase the production of CD3 positive cells. It is noted that none of the cited prior art teaches the identification of markers to identify a stage during HPC differentiation to further differentiate to immune cells. Clearly it would not have an obvious to a person skilled in the art to detect two or more of CD7, DLL4, CD144 and CD235 during HPC differentiation in order to identify the point at which to further differentiate the HPCs to HLA homozygous immune cells. This method of differentiating HPCs to immune cells was not known in the art and is not disclosed by the cited prior art as discussed below. Thus, there is no prima facie case of obviousness.

In reply and contrary to the arguments, Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells or further differentiated into myeloid or lymphoid lineages [0009], the argued immune cells.  Claim 1 does not require the generation of CD3 cells or even that T cells be obtained.  Claims 99 and 100 are newly added and recite expression of CD7 and CD144.  Bai and Gerby are newly cited to teach the expression of CD7 and CD144.
Bai et al discloses (page 2, left column, first full paragraph) a CD34+CD31+CD144+   cell population which  is endowed with hemogenic activity to generate definitive MPP cells that give rise to multilineage hematopoietic cells, including definitive erythroid cells and T lymphocytes. Bai therefore discloses the CD144 marker is indicative of cells having T lymphocyte potential.  Gerby discloses (abstract)  CD7 is a marker of early T cell differentiation.
It would have been obvious to one of ordinary skill to modify the Rajesh method by screening HPCs for co-expression of CD7 and CD144 as suggested by Bai and Gerby in view of the teachings of Bai and Gerby that both markers are indicative of T lymphocytes.   It would have been obvious to one of ordinary skill to detect cells co-expressing CD7 and CD144 before further culturing the cell population in order to culture a cell population with a greater number of cells having desired T cell lineage characteristics.

2.	Applicant argues (page 2 “Rajesh”)
Applicant notes that Rajesh does not teach the detection of at least two of the recited markers CD7, DLL4, CD 144, and/or CD235 used to identify the stage in HPC differentiation that has a higher potential for further differentiating to HLA homozygous immune cells. While Rajesh does disclose CD235a, it is merely disclosed as a surface marker to quantify the hematopoietic progenitor population (see paragraph [0174]). Rajesh does not teach or suggest that CD235 increases in expression at a timepoint during differentiation with increased lymphoid potential. The Examiner further notes that Rajesh teaches the marker CD144. However, Rajesh only mentions CD144 once and it is disclosed as a marker of endothelial cells, not HPCs let alone HPCs with lymphoid potential. A person skilled in the art would have had no motivation for the use of CD144 as a marker of identifying HPCs with lymphoid potential. Nonetheless, solely in the interest of expedited prosecution, claim 1 has been amended herein to recite at least two of the recited markers to identify a stage in HPC differentiation that has a higher potential for differentiating to lymphoid cells.

Indeed, FIGS. 6A and 6B show that the CD144+/CD7+ fraction of HPCs produced the highest number of lymphoid cells and FIG. 8A (shown below) shows that HPCs with co-expression of CD144 and CD7 (as in instant claim 99) had the highest efficiency for the production of
lymphoid cells which could not have been predicted based on the disclosure of Rajesh.
 
In reply and contrary to the arguments,  Applicant’s arguments are not commensurate with the scope of the claims.  Claim 1 does not require expression of a CD144+/CD7+ cell fraction and Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells or further differentiated into myeloid or lymphoid lineages [0009], the argued immune cells.   As discussed above, Bai therefore discloses the CD144 marker is indicative of cells having T lymphocyte potential.  Gerby discloses (abstract)  CD7 is a marker of early T cell differentiation.  

3.	Applicants argue (page 3, bottom paragraph)
Next, while the Action notes that Rajesh teaches ascorbic acid (claim 47), Applicant notes that ascorbic acid is disclosed for medium to promote EB formation of the hESC or iPSC. There is no disclosure of the use of ascorbic acid for the differentiation of HPCs to immune cells, such as T cells, as in dependent claim 47. The present studies found that ascorbic acid could be used to enhance differentiation to lymphoid cells, such as T cells. In addition, there is no disclosure for the use of retronectin for the differentiation of lymphoid cells, such as T cells. Thus, a person skilled in the art could not have arrived at the present methods to produce immune cells.

In reply and contrary to the arguments, the use of ascorbic acid is in media for promoting differentiation of HPCs to lymphoid cells.  Rajesh discloses [0102], [0273] iPSCs can be cultured on a matrix in a media comprising ascorbic acid and Rajesh further discloses culturing in a media comprising and one or more growth factor selected from the list consisting of IL-7, SCF, and IL-2 in an amount sufficient to promote differentiation of the cells into T cells.  Claim 47 depends from claim 41 and claim 41 recites a defined media comprising growth and differentiation factors. Contrary to arguments, no claim claims use of ascorbic acid to enhance differentiation to lymphoid cells. The argument is not commensurate with the scope of the claim.
Regarding retronectin, Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells or further differentiated into myeloid or lymphoid lineages [0009].  Rajesh therefore discloses the use of retronectin for the differentiation into lymphoid cells, such as T cells.

4.	Applicant argues (page 4, top paragraph) 
Turning to Brown, Applicant notes that Brown teaches reprogramming iPSCs from peripheral blood mononuclear cells (PBMCs) obtained from an HLA-A2 donor. As discussed above for Rajesh, there is no teaching or disclosure for the present HPC markers which identify the stage during HPC differentiation to further differentiate to immune cells. Thus, Brown does not cure the deficiencies of Rajesh.

In reply and contrary to the arguments, Rajesh is cited for teaching markers associated with production of immune cells from iPS cells.  Bai and Gerby are newly cited to specifically teach markers for T cell progenitors. 

5.	Applicant argues
Next, Applicant notes that Corkum merely teaches that PBMCs comprise various subsets of immune cells including CD8+ and CD4+ T cells. Corkum provides no teaching or suggestion on methods for reprogramming those T cells to iPSCs and then differentiating to HPCs, let alone the specific HPCs markers identified in the present application. Thus, Corkum does not cure the deficiencies of Rajesh and Brown.
In view of the foregoing, as the cited art does not teach or suggest differentiating to HPCs that exhibit expression of two or more of CD7, DLL4, CD 144, and CD235 as HPCs with increased capacity to differentiate to immune cells, reconsideration and removal of the rejection is requested.

In reply and contrary to the arguments, Rajesh, not Corkum, is cited for teaching reprogramming blood cells to iPSCs and then differentiating to HPCs, and to immune cells.  Claim 1 recites reprogramming from a population of blood cells, not T cells, as applicants are arguing. Rajesh teaches the claimed markers. Claim 1 does not claim an increased capacity to differentiate to immune cells.

6.	Applicant argues (page 4, bottom paragraph)
Mack is cited as teaching culturing cells in a reprogramming medium comprising a GSK3 inhibitor. It is first noted that Mack teaches a GSK inhibitor in reprogramming media to generate iPSCs, there is no teaching or disclosure for the inclusion of a GSK inhibitor in the first defined media to prepare iPSCs for HPC differentiation. This step of culturing with the GSK inhibitor in the instant claims (see claims 26, 28, and 97) enhances the production of HPCs. The addition of a GSK-3 inhibitor at this step of differentiation would not have been obvious to enhance the production of HPCs based on the disclosure of Mack.

In addition, as discussed above, Rajesh and Brown do not teach or suggest at least two of the markers CD7, DLL4, CD144, and CD235 as markers of identifying HPCs with increased potential to differentiate to immune cells. Mack does not cure this deficiency as Mack teaches methods for reprogramming blood cells to iPSCs, not the differentiation of iPSC to HPCs and subsequently immune cells as in the instant claims. Thus, there is no prima facie case of obviousness and reconsideration and removal of the rejection is requested.

In reply and contrary to the arguments, Mack discloses that the GSK inhibitor enhances reprogramming efficiency [0030] with low numbers of blood progenitor cells (abstract) in direct contradiction to the argument that there is no disclosure for the inclusion of a GSK inhibitor in the first defined media to prepare iPSCs for HPS differentiation.
One of ordinary skill would have been motivated to modify the method of Rajesh and Brown by using a GSK inhibitor in the culture media as suggested by Mack in view of the teachings of Mack that the GSK inhibitor enhances reprogramming efficiency [0030] with low numbers of blood progenitor cells (abstract).
One of ordinary skill would have had a reasonable expectation of success in culturing iPSCs to promote differentiation the presence of GSK in view of the teachings of Mack that [0146] GSK inhibitors enhances reprogramming efficiency and Mack that successful results were obtained using CHIR99021 [0148]. 
Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a in addition to CD34, CD43, CD45, CD31, CD41.  Rajesh discloses [0103] cell markers which may be used to identify endothelial cells include CD144 (known in the art as VE-cadherin).  Rakesh therefor discloses HPC expression of CD235 and CD144 (the claimed “detecting HPCs that express one two or more of CD7, DLL4, CD144, and CD235”).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632